Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

FINAL OFFICE ACTION
 	This Office Action addresses U.S. Patent Application No. 16/560,513, filed as a reissue of reissue U.S. Patent Application No. 13/846,566 (hereinafter, the '566 application), which issued as U.S. Patent No. RE 46,302 E ('302 patent), which is a reissue of U.S. Patent Application No. 11/585,988 (hereinafter, the '988 application), entitled “APPARATUS AND METHOD FOR INTERFACING BETWEEN A/V SYSTEM AND PORTABLE DEVICE”, which issued as U.S. Patent No. 8,090,884, (hereinafter, the '884 patent).  
	The status of the claims is as follows:
Claims 1-18 were issued in the '884 patent.  
Claims 19-39 were added and issued in the '302 patent.  
Claims 40-50 were newly presented with this reissue application.
Claims 16, 48 and 49 have been canceled.
Claims 1-15, 17-47 and 50 are pending.  
PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

APPLICATION DATA SHEET
On page 4 of the Application Data Sheet, in the Domestic Priority Information section, the patent number RE46302 is listed in the space that is meant for the application number (in this case, 13/846,566).  The previous objection is withdrawn due to applicant’s explanation in the remarks filed with the amendment of August 19, 2021.  The objection will only be reinstated if the present application passes to issue and the ADS interferes with publication.

DRAWING OBJECTIONS
 The previous objections to Elements 1410, 1416 and 1420 of Figure 14 are withdrawn due the amendment filed August 19, 2021.
maintained. 
The drawings are objected to because:  
Figure 14 of the drawings is not in accordance with 37 CFR 1.81 (pre‑AIA ), which requires that applicant furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented. Element 1408 refers to “using method”, without disclosing what the method is. 
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.


CLAIM SUPPORT
 		The previous requirement for claim support In accordance with 37 CFR 1.173(c) is withdrawn due to the proper citations and explanations included in the remarks attached to the amendment of August 19, 2021.

CLAIM OBJECTIONS
Claims 19-39 are objected to as being amended, or dependent on a parent claim that has been amended, in a manner that is not in accordance with MPEP 1411, which states “applicants need only present additions to the specification/claims in the second reissue application as double underlined text. Subject matter to be deleted from the first reissue patent should be presented in the second reissue application within sets of double brackets.”  See also MPEP 1453 (VI)(A).
These informal amendments will be considered for purposes of this Office action, but must be corrected in order to be formally entered.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
On April 20, 2021, applicant filed a corrected reissue declaration.  
The statement of error in the new declaration is as follows:
“This is a NARROWING reissue application. The reissue patent does not include claims of adequately varying scope to provide complete protection of the invention. For example, claim 19 of the reissue patent recites a ‘first controller’ which may raise issues to indefiniteness and means-plus-function terminology.”

The reissue oath/declaration is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:

This application is a broadening reissue application.  However, the statement of error in the declaration only mentions narrowing.  
For example, new claim 40 lacks the A/V system “capable of controlling an external device” as required of claim 1 of U.S. Patent No. 8,090,884 or lacks “a first controller configured to support an interface”, as required of claim 19, etc.  
A reissue claim is a broadened claim if it is broader than a claim in the corresponding patent, in any one respect.  A claim containing both broadened and narrowed limitations is therefore a broadened claim.  
 (2)	The declaration has not been signed by each of the joint inventors, which is required for broadening reissue applications.  Note 37 CFR 1.175(b) and MPEP 1414.01: “The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application”.
(3)	Further, it is not clear who signed the declaration.  The declaration does not specify the relationship of the person to the inventor.  Note 37 CFR 1.64.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:

 	
Defective Reissue Declaration
 	Claims 1-15, 17-47 and 50 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for all of the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

Not Signed by Joint Inventors
Claims 40-47 and 50 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46.  
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  

Broadened After Two Years
Claims 40-47 and 50 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.  For example, new claim .  
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.

	Impermissible Recapture
	Claims 19-47 and 50 lack subject matter surrendered during the prosecution of the '988 application.  
	Broadly speaking, the overarching invention (including any apparatus, systems or methods) is directed to (1) a digital data recording and/or reproducing device which is an external/portable device that receives control information and provides multimedia content via (2) an interface device to (3) an A/V system that sends the control information and plays the provided multimedia content.  
 	The '988 application included independent claims 14 (directed to the A/V system) and independent claims 39, 47 and 56 (directed to the interface apparatus and methods). These claims were issued as claims 1, 9, 15 and 16, respectively in the '884 patent.
	The '988 application also included non-elected claims to the digital data recording and/or reproducing device (such as independent claim 1) which were withdrawn and canceled prior to issuance of the '884 patent.  
elected claim 49 of the parent application (U.S. Application No. 11/585,988)” and “Independent claim 30 is a method claim that generally corresponds to claim 19” (reply brief filed March 9, 2019).
	Newly presented independent claim 40 is directed to digital data apparatus that generally corresponds to claim 19 and to method claim 30.
	Thus, the prosecution history has established that claims 19-39 added during the prosecution of the '566 reissue application and new claims 40-47 and 50 added in the present reissue application are all related and part of the same elected species.
	Consequently, any subject matter related to or interacting with a digital data recording and/or reproducing device (i.e., the external/portable device) that was surrendered during the prosecution of the '988 application must also be present in claims 19-47 and 50 in this reissue application.
 	Independent claims 19, 30 and 40 lack the following language which was added to claim 14 (issued as claim 1 in the '884 patent) to overcome rejections based on the prior art during the prosecution of the '988 application:
 “capable of controlling an external device as a source of audio and/or  video output of the A/V system”  (amendment of December 1, 2010)

“transmits/receives control information to/from the external device” (amendment of December 1, 2010)

“an analog audio and/or video signal” (amendment of December 1, 2010)

“such that the received decoded multimedia data is converted into the analog signal as audio and/or video output of the AV system;
as requested from the A/V system and an operation command for controlling an operation on the requested multimedia file;
wherein the control information transmitted from the external device includes information on an operational state associated with the operation” (amendment of December 1, 2010)

	Note especially the underlined portions, as there is no clear indication of these features in claims 19-47 and 50. Each of the limitations cited above were surrendered during the prosecution of the '988 application.  For example, on September 1, 2010, a non-final Office action was mailed in the '988 application, wherein claim 14 (among others) was rejected based on prior art.  In response, an amendment was filed December 1, 2010, wherein the following language was added to claim 14:
“capable of controlling an external device as a source of audio and/or  video output of the A/V system”  

“transmits/receives control information to/from the external device” 

“an analog audio and/or video signal” 

“such that the received decoded multimedia data is converted into the analog signal as audio and/or video output of the AV system;
wherein the control information transmitted to the external device includes information on a multimedia file as requested from the A/V system and an operation command for controlling an operation on the requested multimedia file;
wherein the control information transmitted from the external device includes information on an operational state associated with the operation” 

And on pages 15 and 16 of the remarks submitted with the December 1, 2010 amendment, it was explicitly argued that the prior art cited in the September 1, 2010 Office action did not teach these added limitations of claim 14.  
The three step test for recapture:
Step 1 - Is There Broadening?

It is noted that present claims 19-47 and 50 are not broadened (in fact, claims 19-39 are the same) in view of claims 19-39 of the '302 patent.  However, both sets of claims 19-39 and 40-47 and 50 are broadened in view of claim 1 of the '884 patent.
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  Yes, the surrendered subject matter is noted above.
Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes, independent claims 19, 30 and 40 omit limitations that the prosecution record shows as added to claim 1 to overcome rejections based on prior art during the original prosecution.
Step 3 - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
The reissue claims are not materially narrowed in other respects.  Both sets of claims 19-39 and 40-47 and 50 include some different terminology and some different aspects of the invention, but do not significantly differ from claim 1-18 of the '884 patent.  As demonstrated above, it has been established by the prosecution history that all the claims are related subject matter and by the declaration that at least claims 40-47 and 
Thus, claims 19-39 and 40-47 and 50 are rejected under 35 U.S.C. §251 because they lack the subject matter added to obtain patentability during prosecution of the original patent, U.S. Patent No. 8,090,884.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.



DOUBLE PATENTING
The previous provisional rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/398,289 is withdrawn since the copending application has been formally, as well as officially, abandoned. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	
Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
A/V system 
external device 
interface unit 
D/A conversion unit 
control unit 
operation command 
portable multimedia device 
USB host controller 
control signal
first bulk interface
second bulk interface
isochronous interface 
bulk interface 
digital stream
interface apparatus
first connection unit 
second connection unit 
interface processing unit 
protocol 
operational state
USB connection unit
first serial connection unit
serial controller 
microcontroller 
bypass unit
second serial connection unit
input unit
device to be used 
portable device 
conversion unit
third connection unit
path 
storage unit 
decoder unit 
first controller 
audio system
second controller
output unit 
USB device controller
USB host controller
digital data recording and/or reproducing apparatus 
digital data apparatus
USB port interface 
communication connection

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below are each modified by functional language, as shown.  
A/V system (“capable of”)
external device (not modified by functional language)
interface unit (“that”)
D/A conversion unit (“that” and “for” and “configured to”)
control unit (“that” and “configured to”)
operation command (“for”)
portable multimedia device (“for”)
USB host controller (“for”)
control signal (not modified by functional language)
first bulk interface (not modified by functional language)
second bulk interface (not modified by functional language)
isochronous interface (“for”)
bulk interface (“for”)
digital stream (not modified by functional language)
interface apparatus (not modified by functional language)
first connection unit (“for”)
second connection unit (“for”)
interface processing unit (“that”)
protocol (“for”)
operational state (not modified by functional language)
USB connection unit (not modified by functional language)
first serial connection unit (not modified by functional language)
serial controller (“for”)
microcontroller (“for”)
bypass unit (not modified by functional language)
second serial connection unit (not modified by functional language)
input unit (not modified by functional language)
device to be used (not modified by functional language)
portable device (“for”)
conversion unit (not modified by functional language)
third connection unit (not modified by functional language)
path (“for”)
storage unit (“to store”)
decoder unit (“configured to”)
first controller (“configured to”)
audio system (not modified by functional language)
second controller (not modified by functional language)
output unit (“configured to”)
USB device controller (not modified by functional language)
USB host controller (not modified by functional language)
digital data recording and/or reproducing apparatus (“for”)
digital data apparatus (not modified by functional language)
USB port interface (“configured to”)
communication connection (not modified by functional language)

 	The limitations which have been marked “not modified by functional language” do not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
A/V system (note, e.g., A/V system 2250)
interface unit (note interface apparatus 1910, or the interfaces within the portable device and/or within the A/V system)
D/A conversion unit (note, e.g., “the conversion unit 1940 is connected to the front end of the first serial connection unit 1930 and converts pin inputs of the car A/V system to fit the pin arrangement of the first serial connection unit”)
control unit (as one example states, “the control unit may control the decoder unit to decode the digital data in predetermined units according to a control signal from the external device”)
operation command (“operation commands include `reproduction`, `pause`, and `next song`, among others”)
portable multimedia device (note, “portable multimedia devices, such as MP3 players”)
USB host controller (“A/V system 510 has an embedded USB host controller 810 that supports a USB control interface … the A/V system 510 receives streaming data through the USB host controller 810 and loads the data in a RAM”)
isochronous interface (“for”)
bulk interface (note “the first bulk interface 1051 and 1052 of the streaming terminals 1004 and 1010 and the second bulk interface 1052 and 1054 of the interface terminals 1006 and 1012 may be implemented as one interface. That is, only one bulk input endpoint and one bulk output endpoint can be set. Transmission and reception of both control information and streaming data can be performed through these endpoints”)
first connection unit (“the first connection unit connects the portable device”)
second connection unit (“the second  connection unit connects the A/V system”)
interface processing unit (note “the interface processing unit 1910 is a module processing a link between the car A/V system and the portable device and processes conversion of data”)
protocol (taught as a predetermined protocol, which may vary from one system to another “M-BUS of Alpine, IP-BUS of Pioneer, C-BUS of Clarion, and ACP BUS of Ford, employ different connection protocols”)
serial controller (note “serial controller 2206 controls data communication with the car A/V system 2250”)
microcontroller (“A microcontroller 953 (hereinafter referred to as an `MCU`) that is in charge of controlling the apparatus”)
portable device (note, “portable multimedia devices, such as MP3 players”)
path (this language appears to refer to paths such as shown for Figures 26, 27, 29, 31, etc. – “a path of a digital stream” or “a moving path of streaming data”)
non-transitory computer readable medium (the disclosure provices “Examples of the computer readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, optical data storage devices, and carrier waves”; However, the language “non-transitory” rules out “carrier waves”)
storage unit (note, e.g., “storage unit 1204 is a storage device, such as a flash memory, and stores a multimedia file encoded in a predetermined format”)
decoder unit (note, e.g., “decoder unit 1208, generates raw data, such as PCM and BMP data, and then, loads the data in the RAM”)
first controller (there are several types of controllers in the disclosure)
output unit (note voice output unit 909 and video output unit 907)
digital data recording and/or reproducing apparatus (note Figure 6)
USB port interface (adequate structure not found – but see explanation below)

With regard to the claimed “USB port interface”, the disclosure does not mention USB ports or “port” at all.  There was, an “output endpoint” mentioned, but there was not a clear description of what this feature means.  Nevertheless, while such a feature was not explicitly discussed in the disclosure, the context of the USB protocol in disclosure makes it seem obvious that the a USB port would be reasonably conveyed to one of skill in the relevant art.   
Thus, the limitations listed above do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

PRIOR ART
The prior art of record that appears most relevant to the present claims was previously cited during the prosecution of the '884 patent.  These include: 
Crutchfield, U.S. Patent Application No. 2003/0088325
Ellenbogen, U.S. Patent Application No. 2006/0134959
Shultz et al. U.S. Patent No. 7,424,588
Pilgrim et al. U.S. Patent Application No. 2006/0004788
None of these references appear to teach or suggest, either alone or in combination, each and all of the features of claims 1-15 and 17-49. In particular, the prior art does not teach or suggest the claimed system to control information and signal conversion of digital to analog between an Audio/Video (A/V) and portable device. Regarding the control and signaling of the A/V system to control decoded digital multimedia data stored in the portable device, the prior art systems were not known to 

RESPONSE TO ARGUMENTS
	The amendment and associated remarks filed August 19, 2021 have been carefully considered by the examiner.  These arguments are addressed below:
	(1)	Claim Support – As stated above, the requirement for claim support In accordance with 37 CFR 1.173(c) is withdrawn.  Applicant has included adequate support in remarks filed August 19, 2021.
	(2)	Application Data Sheet – As stated above, the previous objection is withdrawn and will only be reinstated if the present application passes to issue and the ADS interferes with publication.
(3)	Drawing Objections – As stated above, the previous objections to Elements 1410, 1416 and 1420 of Figure 14 are withdrawn since each of these was corrected in the amendment filed August 19, 2021. However, Element 1408 was not corrected and the objection to language used in Figure 14, Element 1408, is maintained. 
(4)	Objections Based on Defective Declaration – The objections to the declaration are maintained.  
	As explained above in the rejection and in the following section, despite applicant’s assertions, broadening does exist in the claims.
Rejections Based on Defective Declaration – The rejections based on a defective declaration are be maintained.  The rejections based on impermissible recapture are maintained.  
	On page 19 of the remarks associated with the amendment, applicant states:
	“The Examiner does not assert that the claims of the instant application are broader than those of the reissue patent”.  

	Applicant has made this argument in previous responses and this argument continues to be unpersuasive.  The previous Office actions explicitly demonstrated the broadening of claim 40 versus claim 19.  This has been explained in every Office action objecting to and/or rejecting the reissue declarations.
	As noted above, claims 19 was added and issued in the '302 patent.
	Although the overall rejection has been maintained, it is noted that applicant’s amendment filed August 19, 2021 is convincing to the extent that it has overcome the portions of the rejection related to the following limitations:
“multimedia” (multiple occurrences, amendment of August 12, 2009)
“wherein the external device decodes the requested multimedia file in accordance with the operation command to generate the decoded digital multimedia data.” (amendment of December 1, 2010)

“digital” (multiple occurrences before “multimedia”, amendment of August July 5, 2011)

Consequently, these limitations have been removed from the explanation of the rejection.
	As for the remaining limitations included in the rejection, these are:
“capable of controlling an external device as a source of audio and/or  video output of the A/V system”  (amendment of December 1, 2010)

transmits/receives control information to/from the external device” (amendment of December 1, 2010)

“an analog audio and/or video signal” (amendment of December 1, 2010)

“such that the received decoded multimedia data is converted into the analog signal as audio and/or video output of the AV system;
wherein the control information transmitted to the external device includes information on a multimedia file as requested from the A/V system and an operation command for controlling an operation on the requested multimedia file;
wherein the control information transmitted from the external device includes information on an operational state associated with the operation” (amendment of December 1, 2010)

Note: 	The portions of these limitations that are not underlined appear to be present in amended claims 19-47 and 50.  Thus, applicant need only concentrate on the underlined portions to overcome the rejection.
	Applicant’s arguments regarding the preambles or that these were not the focus of the arguments for overcoming the cited prior art are not convincing.  As noted in the rejection, these were all part of an amendment filed on December 1, 2010 for the purpose of overcoming cited prior art.	
	Also, on page 22 of the remarks associated with the amendment, applicant states:
	“it is not enough for the Examiner to identify features of just one claim of the original patent; rather, the analysis must be made with respect to all of the claims of the original patent. For example, even if claim 19 is broader in scope than claim 1 of the original patent, claim 19 would not be a broadening claim if the scope of claim 19 is narrower than the scope of claims 9 or 15.”

	However, the following is noted:
	 The claim 19 to claim 1 comparison was cited as an example.  Since both claims 9 and 15 are directed to an interface, claim 1 is a better choice for an example requiring 
	However, applicant is not correct in attempting to shift the burden of proof to the examiner.  In making the rejections, the examiner has properly identified limitations that are missing from the newer claims that were included in the original patent claims.  The onus is therefore on applicant to show that each and every one of these limitations is also missing from any given claim of the patent.  This is unlikely, however, since there is no claim in the patent that is lacks all of the limitations (or their method equivalents) listed as surrendered subject matter in the rejection.
	In any case, it is clear that claim 19 is broadened inasmuch as it does not require a particular interface, as required of claims 9 and 15.
	Thus, with regard to (a) the broadening of claim 40 versus claim 19 that necessitated a rejection based on a defective oath that does not mention broadening and is not signed by the inventors and (b) the rejection based on impermissible recapture, neither of these rejections have been wholly overcome by the amendments and arguments filed August 19, 2020.
(6)	Double Patenting – As stated above, the previous provisional rejection on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/398,289 is withdrawn since the copending application has been formally, as well as officially, abandoned. 

Note:	As a final note, the examiner wishes to emphasize the significance of broadening after two years.  None of the other outstanding issues in this application will matter very much if the broadening after two years is not resolved.
As stated in the rejection, claims 40-47 and 50 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period.  
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.
As explained above, applicant has made headway with regard to overcoming this rejection by amending the claims to reintroduce some of the surrendered language.  


STATUS

Claim 50, rejected herein, was newly added with the amendment of August 19, 2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




CONCLUSION
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 
/J.W/Primary Examiner, Art Unit 3992